              Case 7:20-cv-06494-VB Document 14 Filed 11/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KATHERINE PEPE, PATRICIA DONADIO,
and JUNE VONDERCHECK, on behalf of
themselves and all others similarly situated,        Case No. 7:20-cv-06494-VB

                                 Plaintiffs,

                   - against -

4E BRAND NORTH AMERICA, LLC,

                                 Defendant.


                      DEFENDANT 4E BRANDS NORTH AMERICA LLC’S
                            NOTICE OF MOTION TO DISMISS

         PLEASE TAKE NOTICE that, upon the accompanying Declaration of Peter T. Shapiro,

the exhibits attached thereto, the Memorandum of Law, and all pleadings and proceedings

heretofore had herein, the undersigned will move this Court, at the Federal Building and United

States Courthouse, 300 Quarropas Street, White Plains, NY 10601, Courtroom 620, before the

Honorable Vincent L. Briccetti, on a date to be determined by the Court, for an Order: (a) granting

4e Brands North America, LLC’s Motion to Dismiss the Complaint with prejudice and without

leave to replead pursuant to F.R. Civ. P. Rule 12(b)(6) and granting such other and further relief

as is just and proper.

Dated: New York, New York
       November 10, 2020

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP


                                               By: /s/ Peter T. Shapiro
                                                    Peter T. Shapiro
                                                    77 Water Street, Suite 2100
                                                    New York, New York 10005
                                                    212.232.1300
                                                    Peter.shapiro@lewisbrisbois.com



4825-3913-6208.2
              Case 7:20-cv-06494-VB Document 14 Filed 11/10/20 Page 2 of 3




                                             Eric Kizirian (to be admitted pro hac vice)
                                             633 W. 5th Street, Suite 4000
                                             Los Angeles, CA 90071

                                             Attorneys for Defendant 4E BRANDS NORTH
                                             AMERICA, LLC




4825-3913-6208.2
              Case 7:20-cv-06494-VB Document 14 Filed 11/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

     I Peter T. Shapiro, an attorney duly admitted to practice before this Court, certifies that on
November 10, 2020, I caused the within Notice of Motion to Dismiss to be filed and served by
ECF.


                                                           /s/Peter T. Shapiro
                                                             Peter T. Shapiro




4825-3913-6208.2
